       Case 4:19-cv-00621-MW-HTC Document 7 Filed 04/30/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BEN RAY YODER,

      Plaintiff,

v.                                            Case No. 4:19cv621-MW/HTC

STATE OF FLORIDA,

     Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to state a claim and for failure to prosecute and failure to comply with orders

of the Court.” The Clerk shall also close the file.

      SO ORDERED on April 29, 2020.

                                        s/Mark E. Walker
                                        Chief United States District Judge
